1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   LILIANA HERNANDEZ, MIRANDA             No. 2:18-CV-02419 WBS EFB
     ALEXANDER, NATASHA JOFFE, MARIA
13   ISABEL HOLTROP, MARCO FEKRAT,
     EMIN GHARIBIAN, ROHIT SHARMA,
14   HECTOR ARROYO, and TIMOTHY             MEMORANDUM AND ORDER RE:
     PORTER, on behalf of themselves        DEFENDANTS’ MOTION FOR
15   and others similarly situated,         SUMMARY JUDGMENT
16               Plaintiffs,

17       v.

18   AFSCME CALIFORNIA; AMERICAN
     FEDERATION OF STATE, COUNTY, AND
19   MUNICIPAL EMPLOYEES; AFSCME
     LOCAL 3299, AFSCME LOCAL 2620,
20   and AFSCME LOCAL 3634, as
     individual defendants and as
21   representatives of the class of
     all chapters and affiliates of
22   the American Federation of
     State, County, and Municipal
23   Employees; XAVIER BECERRA, in
     his official capacity as
24   Attorney General of the State of
     California; ADRIA JENKINS-JONES,
25   in her official capacity as
     Acting Director of the
26   California Department of Human
     Resources; RALPH DIAZ, in his
27   official capacity as Acting
     Secretary of the California
28   Department of Corrections and
                                        1
1    Rehabilitation; BETTY YEE, in
     her official capacity as State
2    Controller of California; PUBLIC
     TRANSPORTATION SERVICES
3    CORPORATION; LOS ANGELES COUNTY
     METROPOLITAN TRANSPORTATION
4    AUTHORITY,

5                   Defendants.

6

7                                 ----oo0oo----

8             Plaintiffs are employees of the State of California and
9    brought this action against various affiliates of the American
10   Federation of State, County, and Municipal Employees (“AFSCME”)
11   (collectively “the union defendants”), various officials of the
12   State of California, the Public Transportation Services
13   Corporation, and the Los Angeles County Metropolitan
14   Transportation Authority (collectively “the state defendants”).
15   Plaintiffs allege that AFSCME Local 3299 and Local 2620
16   unlawfully deducted dues from their paychecks after they resigned
17   their union memberships.     Before the court is the union
18   defendants’ Motion for Summary Judgment (Docket No. 89).
19   I. Factual Background
20            Plaintiffs Miranda Alexander, Natasha Joffe, and Maria
21   Holtrop became members of AFSCME Local 2620 by signing a
22   membership agreement that authorized their employer, the State of
23   California, to deduct monthly dues and remit them to the union.
24   (Resp. to Defs.’ Mot. for Summ. J. at 3; Resp. to Defs.’ SUF at
25   12, 14, 15 (Docket No. 94-1).)     The agreement stated that the
26   authorization was “voluntary and not a condition of [plaintiffs’]
27   employment.”    (Mem. in Supp. of Summ. J, Exs. 4a, 4f, 4k, “Local
28
                                        2
1    2620 Membership Agreements” (Docket No. 90).)      The authorization

2    was “irrevocable . . . for a period of one year from the date of

3    execution,” “regardless of whether [plaintiffs] [were] or

4    remain[ed] a member of the Union.”     (Id.)

5                Plaintiff Hector Arroyo became a member of AFSCME Local

6    3299 by signing a similar membership contract.      (Resp. to Defs.’

7    SUF at 8, ¶ 23.)     Arroyo’s membership agreement committed Arroyo

8    “voluntarily to contribute” an amount equal to membership dues

9    for a period of one year even if Arroyo resigned his union

10   membership or “the law no longer require[d] nonmembers to pay a

11   fair share fee.”     (Mem. in Supp. of Summ. J, Ex. 2e, “Arroyo

12   Membership Agreement” (Docket No. 90-3).)       The authorization

13   would renew each year unless Arroyo mailed the union a signed

14   revocation letter.     (Id.)

15               Plaintiff Liliana Hernandez also joined AFSCME Local

16   3299 by signing a membership agreement.        (Resp. to Defs.’ SUF at

17   3, ¶ 10.)    The agreement did not provide for a commitment to pay

18   dues for any set amount of time, nor did it place restrictions on

19   when Hernandez could revoke her dues deduction authorization.

20   (See Mem. in Supp. of Summ. J, Ex. 1a, “Hernandez Membership
21   Agreement” (Docket No. 90-2).)

22               On June 27, 2018, the Supreme Court decided Janus v.

23   AFSCME Council 31, 138 S. Ct. 2448 (2018), and held that no

24   payment to a union may be collected from an employee without the

25   employee’s clear affirmative consent.     Id. at 2486.    After the

26   Court announced its decision, plaintiffs contacted their
27   respective unions to resign their union membership and halt

28   payroll deductions of membership dues.     (Resp. to Defs.’ SUF at
                                        3
1    4, ¶ 13; 9, ¶ 26; 12, ¶ 43; 15, ¶ 50; 16, ¶ 57.)    The unions

2    cancelled plaintiffs’ memberships.    (Resp. to Defs.’ SUF at 5, ¶

3    18; 8, ¶ 29; 13, ¶ 45; 14, ¶ 53; 15, ¶ 59.)     Although plaintiffs

4    were no longer union members, each union continued collecting

5    membership dues from plaintiffs pursuant to their respective

6    membership contracts.   (Id.)

7              Plaintiffs filed suit and asserted claims under 42

8    U.S.C. § 1983 and California state common law.    Plaintiffs

9    concede that plaintiff Hernandez’ state common law claims fall

10   exclusively within the Public Employee Relations Board

11   jurisdiction and must be dismissed.    (Resp. to Defs.’ Mot. Summ.

12   J. at 15 (Docket No. 94).)   Plaintiffs also agree that, because

13   the union no longer deducts dues from plaintiffs’ paychecks,

14   plaintiffs’ claims against the state defendants for declaratory

15   and injunctive relief are moot and must be dismissed.    (Resp. to

16   State Defs.’ Mot. for Summ. J. at 2 (Docket No. 95).)1

17   Accordingly, the only issue before the court is plaintiffs’ claim

18   that the continued deduction of fees after plaintiffs resigned

19   their union membership violates plaintiffs’ First Amendment

20   rights, actionable under § 1983.
21   II.   Discussion

22         A. Under Color of State Law

23             A party may sue under 42 U.S.C. § 1983 to remedy

24   deprivations of rights secured by the Constitution and laws of

25   the United States only when that deprivation takes place “under

26   color of any statute, ordinance, regulation, custom, or usage, of
27
           1   The court therefore will grant the state defendants’
28   Motion for Summary Judgment (Docket No. 91).
                                     4
1    any State or Territory.”      See Lugar v. Edmondson Oil Co., 457

2    U.S. 922, 924 (1982).      Further, “[b]ecause the [Fourteenth]

3    Amendment is directed at the States, it can be violated only by

4    conduct that may be fairly characterized as ‘state action.’”         Id.

5    “Section 1983’s under-color-of-state-law requirement and the

6    Fourteenth Amendment's ‘state action’ requirement are closely

7    related.”   Collins v. Womancare, 878 F.2d 1145, 1148 (9th Cir.

8    1989).    “[C]onduct satisfying the state-action requirement of the

9    Fourteenth Amendment satisfies the statutory requirement of

10   action under color of state law.”       Lugar, 457 U.S. at 935 n.18.

11   Here, plaintiffs must meet both requirements.      Accordingly, to

12   determine if plaintiffs may sustain this claim under Section

13   1983, this court evaluates whether the conduct at issue

14   constitutes state action under the Fourteenth Amendment.       See

15   Collins, 878 F.2d at 1148.

16        B.     State Action

17               A plaintiff satisfies the Fourteenth Amendment’s state-

18   action requirement if “the conduct allegedly causing the

19   deprivation of a federal right [is] fairly attributable to the

20   State.”   Lugar, 457 U.S. at 937; see also Caviness v. Horizon
21   Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010).

22   “This fair attribution test has two components: a state policy

23   and a state actor.”     Roudybush v. Zabel, 813 F.2d 173, 177 (8th

24   Cir. 1987).    The state policy component requires that the

25   deprivation be caused “by the exercise of some right or privilege

26   created by the State or by a rule of conduct imposed by the state
27   or by a person for whom the State is responsible.”       Lugar, 457

28   U.S. at 937.    The state actor component requires that “the party
                                         5
1    charged with the deprivation be a person who may fairly be said

2    to be a state actor.”    Id.    Plaintiff must meet both prongs for

3    there to be state action.      Collins v. Womancare, 878 F.2d 1145,

4    1151 (9th Cir. 1989).    There is no precise formula for discerning

5    state action: “Only by sifting facts and weighing circumstances

6    can the nonobvious involvement of the State in private conduct be

7    attributed its true significance.”      Burton v. Wilmington, 365

8    U.S. 715 (1961)).

9                1.   State Policy

10               “A state policy may be inferred from either a state

11   statute or a well-settled custom or practice.”      Roudybush v.

12   Zabel, 813 F.2d 173, 176 (8th Cir. 1987) (internal citations

13   omitted).   Plaintiffs argue that the state-imposed “rule of

14   conduct” is Senate Bill No. 866, which establishes that

15   “[d]eductions may be requested by employee organizations . . .

16   from the salaries and wages of their members, and public

17   employers shall honor these requests.”      See Cal. Gov. Code §

18   1152.   Defendants, on the other hand, rely on Ohno v. Yasuma, 723

19   F.3d 984 (9th Cir. 2013), to argue that the court must look to

20   “the source of the alleged constitutional harm” in evaluating
21   this first prong.    See id. at 994.    The source of the

22   deprivation, defendants argue, is instead the membership

23   contracts that plaintiffs signed, which authorized the dues

24   deductions at issue.    (Defs.’ Mot. Summ. J. at 10.)

25               This court agrees with plaintiffs and finds that a

26   state rule of conduct, Senate Bill 866, was a cause of the
27   alleged constitutional harm.     Even assuming that the Ohno court

28   intended to create a legal test, the language in Ohno does not
                                         6
1    require the court to identify the most important, the most

2    obvious, or the one single source of the deprivation.     Indeed,

3    “[t]he state policy requirement ensures that the alleged

4    deprivation is fairly attributable” –- not exclusively

5    attributable -– “to a state policy.”     Collins, 878 F.2d at 1151.

6    The court must instead determine whether the exercise of a state-

7    created right or a state rule of conduct is so uninvolved as to

8    make the challenged activity “so ‘purely private’” that it “falls

9    without the scope of the Fourteenth Amendment.”     Burton, 365 U.S.

10   at 725.    The distinction is subtle but nontrivial.   Defendants

11   can always find private actions that contributed to the alleged

12   deprivations.    See, e.g., Roberts v. AT&T Mobility LLC, 877 F.3d

13   833 (9th Cir. 2017) (alleging that incorporating a federal right

14   into a contract is a private action that does not implicate state

15   action).   But those private actions should not suffice to take

16   the conduct outside of the scope of the Fourteenth Amendment

17   where state action was also involved.     Accordingly, this court

18   finds that the garnishment of wages of nonmembers involved the

19   application of a state-created rule of conduct and was therefore

20   not so purely private.
21              The court’s conclusion is consistent with precedent.

22   The Ninth Circuit has rejected plaintiffs’ argument that the

23   source of deprivation is the private membership agreement.     In

24   Roberts v. AT&T Mobility LLC, 877 F.3d 833 (9th Cir. 2017),

25   plaintiffs’ contracts with AT&T “included arbitration

26   agreements.”    Id. at 836.   After plaintiffs sued AT&T for false
27   advertisement, “AT&T moved to compel arbitration in light of the

28   Supreme Court’s ruling . . . that the [Federal Arbitration Act]
                                        7
1    preempts state law deeming AT&T’s arbitration provision to be

2    unconscionable,” and plaintiffs opposed the motion on First

3    Amendment grounds.   Id.   Like the union defendants here, AT&T

4    argued that “AT&T’s enforcement of a private agreement” did not

5    satisfy the state-policy prong.    See Br. of Def.-Appellee AT&T

6    Mobility LLC, No. 1616915, 2017 WL 2212991, at *21 (9th Cir. May

7    15, 2017); see also id. at 844 n.7.    The Ninth Circuit rejected

8    the argument because “[t]he alleged constitutional deprivation

9    arose because AT&T exercised its federally created right to

10   compel arbitration under the FAA, and ‘[u]ndoubtedly the State

11   was responsible for the statute.’”    Roberts, 877 F.3d at 844 n.7.

12            Roberts is instructive here.      Although the membership

13   agreements are private contracts drafted by the union, the

14   alleged constitutional deprivation arose because the union

15   defendants used the state-created rule that compels the state to

16   garnish wages pursuant to those agreements.     See Cal. Gov. Code §

17   1152; see also Pinhas v. Summit Health, Ltd., 880 F.2d 1108, 1117

18   (9th Cir. 1989) (holding that “[t]here is little doubt that the

19   first prong under Lugar has been satisfied” where plaintiff

20   challenged the content of a private hospital’s bylaws but state
21   law required hospitals to draft bylaws).    As in Roberts, there is

22   no question that “the State was responsible for the statute” that

23   ultimately caused the garnishment of wages.     See Roberts, 877

24   F.3d at 844 n.7.

25            Indeed, although case law on the state policy prong is

26   admittedly limited, the use of state-imposed procedures seemingly
27   qualifies as state action.   In Buller v. Buechler, 706 F.2d 844

28   (8th Cir. 1983), for example, private defendants garnished
                                       8
1    plaintiffs’ auction sale pursuant to South Dakota’s garnishment

2    law.   The court found that there was “no question that the first

3    requirement of the Lugar state action test [was] met [because]

4    the state created the procedural scheme by which the defendants

5    were able to garnish the plaintiffs’ property.”   Id. at 848; cf.

6    Roudybush, 813 F.2d at 177 (finding no state policy where

7    plaintiffs “disavow any claim . . . that the process by which

8    [plaintiffs] were deprived of their property . . . conformed to a

9    permanent and well-settled practice of the State.”).   Here, union

10   defendants could not have deprived plaintiffs of their rights

11   through their membership agreements alone.   Just as in Buller,

12   the union defendants used the state-created procedural scheme,

13   Section 1152, to collect the membership dues now at issue.     This

14   use of state procedures suffices to meet the first prong.     See

15   also N.Y. Times Co. v. Sullivan, 376 U.S. 254 (1964) (“The [state

16   action] test is not the form in which state power has been

17   applied but, whatever the form, whether such power has in fact

18   been exercised.”).

19             By contrast, cases where the state policy prong is not

20   satisfied are entirely inapplicable because they involve either
21   allegations that the defendant violated state law, see, e.g.,

22   Lugar, 457 U.S. at 940 (finding that defendants “were acting

23   contrary to the relevant policy articulated by the State,” so

24   their conduct “could not be ascribed to any governmental

25   decision”); Collins, 878 F.2d at 1153 (“[Plaintiffs’] challenge

26   fails [the Lugar test] because their claim depends upon the
27   violation of California’s citizen’s arrest statute.”); Roudybush,

28   813 F.2d at 177 (finding that plaintiff’s “allegations are
                                      9
1    antithetical to a claim that the appellees’ actions are

2    attributable to a state policy” where “[t]hey claim that the

3    appellees intentionally violated state policy”), or cases where

4    defendants did not rely on any state policy to deprive

5    plaintiffs, see, e.g., Florer v. Congregation Pidyon Shevuyim,

6    N.A., 639 F.3d 916, 923 (9th Cir. 2011) (finding that, if

7    Defendants had a “policy of only providing religious materials

8    and rabbi visits to individuals that Defendants determined were

9    Jewish,” it was “their own” and not the state’s); Ohno, 723 F.3d

10   at 994 (“[Plaintiff] challenges the constitutionality of . . .

11   Japanese tort law, . . . [not] a right privilege, or rule of

12   conduct imposed by a domestic governmental entity of

13   individual.”).     Plaintiffs allege that the union defendants

14   garnished plaintiffs’ wages pursuant to, and not in contravention

15   of, Section 1152.    Accordingly, neither of these lines of cases

16   applies here.

17              Finally, to find that the union’s garnishing of wages

18   in reliance on the state’s procedure is not state action would

19   seem inconsistent with Janus itself.     The Supreme Court in Janus

20   discussed in detail how “compelled subsidization of private
21   speech seriously impinges on First Amendment rights.”     138 S. Ct.

22   at 2464.   The First Amendment, however, “is a guarantee only

23   against abridgement by government.”     Hudgens v. NLRB, 424 U.S.

24   507, 513 (1976).    If no state action were found here, it would

25   follow that the same conduct that was at issue in Janus, namely

26   the state extracting fees at the request of a union from
27   nonconsenting persons to fund political speech, was not state

28   action and did not violate the First Amendment.     In other words,
                                       10
1    if there was no state action in this case, the union could direct

2    state employers to violate Janus without facing liability under

3    Section 1983.   The court decliknes to endorse such a conclusion

4    and instead finds that plaintiffs satisfy the state-policy prong.

5              2.    State Actor

6              “The state actor requirement ensures that not all

7    private parties ‘face constitutional litigation whenever they

8    seek to rely on some state rule governing their interactions with

9    the community surrounding them.”     Collins, 878 F.2d at 1151.

10   “The Supreme Court has articulated four tests for determining

11   whether a [non-governmental person’s] actions amount to state

12   action: (1) the public function test; (2) the joint action test;

13   (3) the state compulsion test; and (4) the governmental nexus

14   test.”   Ohno, 723 F.3d at 995 (quoting Tsao v. Desert Palace,

15   Inc., 698 F.3d 1128, 1140 (9th Cir. 2012)).    Plaintiffs proceed

16   under only the joint action test.

17             Under the joint action test, “courts examine whether

18   state officials and private parties have acted in concert in

19   effecting a particular deprivation of constitutional rights.”

20   Franklin v. Fox, 312 F.3d 423, 445 (9th Cir. 2002).     “[P]rivate
21   actors can be state actors if they are ‘willful participant[s] in

22   joint action with the state or its agents.”    George v. Pac.-CSC

23   Work Furlough, 91 F.3d 1227, 1231 (9th Cir. 1996).     A party may

24   be a state actor “because he is a state official, because he has

25   acted together with or has obtained significant aid from state

26   officials, . . . because his conduct is otherwise chargeable to
27   the State,” Lugar, 457 U.S. at 937, or because there is “[a]n

28   agreement between government and a private party.”     George, 91 F.
                                     11
1    3d at 1231.

2                Under this test, the court finds that the union

3    defendants were state actors.    The state established a law that

4    compelled the state to garnish wages in response to the unions’

5    requests.   The statute does not require any particular action

6    from unions.    In requesting the state to continue extracting

7    dues, the union defendants therefore were “willful participant[s]

8    in joint action with the state.”      See George, 91 F. 3d at 1231.

9    The membership agreements alone were insufficient for the unions

10   to extract membership dues.   The unions necessarily relied on the

11   state and its procedures to extract the dues and therefore

12   “obtained significant aid from state officials.”      See Lugar, 457

13   U.S. at 937.    Moreover, there is a clear agreement between the

14   union defendants and the state that the unions will request the

15   extraction of dues and the state will comply with that request.

16   The actions at issue were not coerced, unilateral, or accidental.

17   The union defendants worked with the state to execute the

18   extraction of wages from plaintiffs.

19               Defendants’ characterization of the state’s action as

20   mere “acquiescence” is incorrect.     Defendants argue that the
21   state did not influence “the content of the membership

22   agreements.”   (Defs.’ Mot. for Summ. J. at 13.)    Defendants also

23   cite Belgau v. Inslee, 359 F. Supp. 3d 1000, where the court

24   found no joint action because the unions did not “‘affirm[],

25   authorize[], encourage[], or facilitate[]’ the contents of the

26   agreements.”    See id. at 1013-14.   The action at issue, however,
27   is not the drafting of the membership agreements.     The alleged

28   deprivation of rights involves both the union’s request to
                                      12
1    continue the garnishment of wages pursuant to the membership

2    agreement and the subsequent extraction of those wages by the

3    state.    Again, neither the agreement drafted by the union, nor

4    the request by the union, alone deprived anyone of any rights.

5    The state had to act in concert with the union defendants and, at

6    the very least, “facilitated” the enforcement of the agreements.

7                 Because the state had to act for the deprivation to

8    occur, defendants’ argument that the deprivation resulted from

9    decisions made by only the unions does not apply.      In the union

10   context, “actions taken pursuant to the organization’s own

11   internal governing rules and regulations are not state actions.”

12   Hallinan v. Fraternal Order of Police of Chicago, 570 F.3d 811,

13   817 (7th Cir. 2009) (finding that a union’s decision to bar

14   plaintiffs from membership was not state action).      By contrast,

15   where the union was “acting in concert . . . with the [state]” or

16   “with powers delegated to it by the [state] or state law,” the

17   union’s action is state action.     Id.   Here, the union defendants

18   and the state have acted in concert.      Further, the union

19   defendants can command the state to deduct dues only because the

20   state has granted them the power to do so.      See Cal. Gov. Code §
21   1152.     The deduction of dues by the state is not merely an

22   internal decision by the union.     It involves significant state

23   involvement and transforms the unions’ conduct into state action.

24   Accordingly, the court concludes that the state-actor prong is

25   satisfied.

26        C.      Valid Contract
27                Plaintiffs argue that their membership agreements are

28   not valid contracts and therefore do not require them to pay
                                       13
1    dues.   The court disagrees.

2              Under California law, “the essential elements for a

3    contract are (1) ‘[p]arties capable of contracting’; (2) ‘[t]heir

4    consent’; (3) ‘[a] lawful object’; and (4) ‘[s]ufficient cause or

5    consideration.”    U.S. ex rel. Oliver v. Parsons Co., 195 F.3d

6    457, 462 (9th Cir. 1999) (quoting Cal. Civ. Code § 1550).

7    Defendants contest the consent and consideration elements.

8              1.      Consent

9              Plaintiffs argue that the membership agreement is not a

10   contract because only one party signed it, and therefore only one

11   party has consented.    Notably, plaintiffs cite no cases finding

12   that only a signature can show consent.      Indeed, a signature is

13   not a requirement under California law.      See Cal. Civ. Code §

14   1550.

15             Further, mutual consent “may be manifested by written

16   or spoken words, or by conduct.”       Knutson v. Sirius XM Radio

17   Inc., 771 F.3d 559, 565 (9th Cir. 2014).      It is undisputed that

18   after each of the plaintiffs joined the unions, the unions

19   treated each plaintiff as a member and conformed to the

20   provisions in the agreements.     Indeed, the issue in this case is
21   precisely that the unions did as the agreement provides.      The

22   union defendants’ conduct therefore demonstrates consent.

23             2.      Consideration

24             Plaintiffs contend that there is nothing the union

25   could do that would breach the agreement and thus the agreement

26   is void for lack of consideration.       Defendant concedes, however,
27   that in exchange for their promise to pay dues, plaintiffs

28   received the right to vote in officer elections and in contract-
                                       14
1    ratification referenda.        (Resp. to Defs.’ SUF at 7-8, ¶ 25; 10-

2    11, ¶ 39.)       Plaintiffs also received access to the AFSCME

3    Advantage Program, which provides cell phone, auto,

4    entertainment, and travel discounts.        (Decl. of Bridget Hughes at

5    3, ¶ 7).       Further, plaintiffs and their family members were

6    entitled to take advantage of the AFSCME Free Collee Program.

7    (Id.)        Failure to provide any of these benefits would breach the

8    agreement.      Accordingly, the court finds that the agreements were

9    supported by consideration and were therefore valid contracts.

10           D.    Valid Waiver

11                 Plaintiffs argue that even if the contract is valid, it

12   does not adequately waive plaintiffs First Amendment rights.

13   Plaintiffs allege that, because prior to Janus plaintiffs did not

14   know they had the option not to join the union, their choice to

15   join the union was coerced.        In their view, because plaintiffs

16   joined involuntarily, they were forced to support views they did

17   not want to support.         Defendants, on the other hand, contend that

18   plaintiffs voluntarily signed their membership agreements and are

19   therefore bound by the contracts.

20                 The First Amendment right at issue in Janus was the
21   right not to be “compel[ed] to mouth support for views [one]

22   find[s] objectionable.”        See Janus, 138 S. Ct. at 2463.    Any

23   payment to a union, either in the form of dues or agency fees,

24   “provide[s] financial support for a union that ‘takes many

25   positions during collective bargaining that have powerful

26   political and civic consequences.’”         See id. at 2464 (quoting
27   Knox v. SEIU, Local 1000, 567 U.S. 298, 310-311 (2012)).         A

28   union’s extraction of fees from an employee who has not agreed to
                                           15
1    support such positions thus constitutes a “compelled

2    subsidization of private speech.”      Id.   The Janus Court therefore

3    held that “[n]either an agency fee nor any other payment to the

4    union may be deducted from a nonmember’s wages . . . unless the

5    employee affirmatively consents to pay.”      138 S. Ct. at 2486.

6    When nonmembers agree to pay, they are “waiving their First

7    Amendment rights.”    Id.   The waiver “must be freely given and

8    shown by ‘clear and compelling’ evidence.”      Id.

9             The Janus waiver requirement is inapplicable here.         The

10   plaintiff in Janus never agreed to become a union member and

11   never agreed to pay union fees.     Indeed, the concern in Janus was

12   the “deduct[ions] from a nonmember’s wages” without

13   “affirmative[] consent[].”    Id. at 2486.    By contrast, “the

14   relationship between unions and their voluntary members was not

15   at issue in Janus.”   Cooley v. Cal. Statewide Law Enf’t Ass’n,

16   No. 2:18-CV-02961-JAM-AC, 2019 WL 331170, at *2 (E.D. Cal. Jan.

17   25, 2019).   This is because in consenting to make a payment to

18   the union, an employee is consenting to financially support the

19   union and its “many positions during collective bargaining,” see

20   id. at 2464, and therefore his speech is not compelled.       Because
21   dues deductions do not violate a voluntary member’s First

22   Amendment right not to be compelled to speak, the Janus waiver

23   requirement does not apply to voluntary members.       See Belgau v.

24   Inslee, 359 F. Supp. 3d 1000, 1016-17 (W.D. Wash. 2019) (“Janus

25   does not apply here -- Janus was not a union member, unlike the

26   Plaintiffs here, and Janus did not agree to a dues deduction,
27   unlike the Plaintiffs here.”).

28            Here, plaintiffs voluntarily joined the union.       “Where
                                       16
1    the employee has a choice of union membership and the employee

2    chooses to join, the union membership money is not coerced. The

3    employee is a union member voluntarily.”     Kidwell v. Transp.

4    Commc’ns Int’l Union, 946 F.2d 283, 293 (4th Cir. 1991); see also

5    Anderson v. Serv. Emps. Int’l Union Local 503, 400 F. Supp. 3d

6    1113, 1116-18 (D. Or. 2019) (“To the extent that Plaintiffs may

7    argue they were ‘coerced’ into membership, the Court does not

8    agree.”).   Plaintiffs concede at oral that it was cheaper to

9    remain a nonmember than to join the union.    Cf. Cooley, 2019 WL

10   331170, at *2 (“[Plaintiff] knowingly agreed to become a dues-

11   paying member of the Union, rather than an agency fee-paying

12   nonmember, because the cost difference was minimal.     That

13   decision was a freely-made choice.”); see also Seager v. United

14   Teachers Los Angeles, No. 219CV00469JLSDFM, 2019 WL 3822001, at

15   *2 (C.D. Cal. Aug. 14, 2019) (finding that plaintiffs signed

16   similar agreement voluntarily).    Indeed, as discussed above,

17   plaintiffs were aware of the benefits that come with union

18   membership and “voluntarily chose to pay membership dues in

19   exchange for [those] benefits.”    Babb v. Cal. Teachers Ass’n, 378

20   F. Supp. 3d 857, 877 (C.D. Cal. 2019).
21               Further, as counsel for plaintiffs agreed at oral

22   argument, “[t]he fact that plaintiffs would not have opted to pay

23   union membership fees if Janus had been the law at the time of

24   their decision does not mean their decision was therefore

25   coerced.”   Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1008 (D.

26   Alaska 2019); Anderson, 400 F. Supp. 3d at 1117 (“That
27   Plaintiffs’ alternative to union dues -- i.e., agency fees -- was

28   later found unconstitutional when it failed to include a First
                                       17
1    Amendment waiver does not change this analysis.”); Smith v.

2    Bieker, No. 18-CV-05472-VC, 2019 WL 2476679, at *2 (N.D. Cal.

3    June 13, 2019) (finding a valid agreement, even if plaintiffs did

4    not know they could choose not to pay dues at the time of

5    signing, because “changes in intervening law – even

6    constitutional law – do not invalidate a contract”) (citing Brady

7    v. United States, 397 U.S. 742, 757 (1970).   Because this case is

8    about voluntary members, the union defendants have not violated

9    plaintiffs’ First Amendment rights.   Accordingly, defendants do

10   not need to show a Janus waiver to enforce the agreement.

11              What is left is an attempt by plaintiffs not to be

12   bound by valid contracts.   This court finds no constitutional

13   objection to the performance of the membership agreements.     Even

14   if there were one, “the First Amendment does not confer . . . a

15   constitutional right to disregard promises that would otherwise

16   be enforced under state law.”   Cohen v. Cowles Media Co., 501

17   U.S. 663, 672 (1991); see also Fisk v. Inslee, 759 F. App’x 632,

18   633 (9th Cir. 2019) (holding that the First Amendment does not

19   preclude the enforcement of plaintiffs’ voluntary union

20   membership contracts); Belgau, 359 F. Supp. 3d at 1009.     The
21   court therefore holds that the union defendants were entitled to

22   enforce the membership agreements.

23              IT IS THEREFORE ORDERED that union defendants’ Motion

24   for Summary Judgment (Docket No. 89) be, and the same hereby is,

25   GRANTED.

26              IT IS ALSO ORDERED that state defendants’ Motion for
27   Summary Judgment (Docket No. 91) be, and the same hereby is,

28   GRANTED.
                                     18
1              As all claims have now been dismissed, the Clerk of

2    Court shall enter final judgment in favor of all defendants.

3    Dated:   December 19, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    19
